

Exhibit 10.6
MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND
FIXTURE FILING
(Emerald View)


by


KBSII EMERALD VIEW, LLC,
a Delaware limited liability company,
as Mortgagor


and


Bank of America, N.A.,
a national banking association,
as Mortgagee,
in its capacity as administrative agent for the Lenders identified below




This document serves as a Fixture Filing under the Florida Uniform Commercial
Code.




Mortgagor’s Organizational Identification Number is DE 4893574.




NOTICE TO RECORDER:  This Mortgage, Assignment of Rents, Security Agreement and
Fixture Filing secures out-of-state indebtedness in the principal amount of
$500,000,000.00; this same indebtedness is also secured by other mortgages and
deeds of trust encumbering real and personal property located in other
jurisdictions.  The value of the Florida mortgaged property subject to this
Mortgage and securing the indebtedness is $33,300,000.00, and the aggregate
value of all the mortgaged property, wherever located, is $1,203,700,000, so
that the Florida mortgaged property subject to this Mortgage represents
approximately 2.76647005% of all such collateral.  Florida nonrecurring
intangible personal property taxes in the amount of $27,664.70 (based on said
percentage of the secured indebtedness, or $13,832,350.25), and Florida
documentary stamp taxes in the amount of $116,550.00 (based on the
$33,300,000.00 value of the Florida mortgaged property subject this Mortgage),
are being paid for upon recordation of this Mortgage in the Public Records of
Palm Beach County, Florida.






--------------------------------------------------------------------------------








Book29750/Page1321
CFN#20180122253
Page 2 of 29


MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE FILING
(Emerald View)


This Mortgage, Assignment of Rents, Security Agreement and Fixture Filing
(Emerald View) is made as of March 29, 2018, by KBSII Emerald View, LLC, a
Delaware limited liability company (herein referred to as “Mortgagor”), whose
address is c/o KBS Capital Advisors LLC, 800 Newport Center Drive, Suite 700,
Newport Beach, California 92660, Attention: Todd Smith and c/o KBS Capital
Advisors LLC, 3003 Washington Blvd., Suite 950, Arlington, VA 22201, Attention:
Allen Aldridge, to Bank of America, N.A., a national banking association, whose
address is 520 Newport Center Drive, Suite 1100, Newport Beach, California
92660, as mortgagee, in its capacity as administrative agent, and its successors
and assigns or any successor administrative agent (“Mortgagee”) for the lenders
(each, a “Lender” and collectively, “Lenders”) from time to time party to that
certain Loan Agreement of even date herewith, as amended (the “Loan Agreement”)
among Borrower (as defined below), Lenders and Administrative Agent.
Recitals
Mortgagor has requested that Lenders make the Loan (as hereinafter defined) to
Borrower (as hereinafter defined). As a condition precedent to making the Loan,
Lenders have required that Mortgagor execute and deliver this Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing to Mortgagee.
Grants and Agreements
Now, therefore, in order to induce Lenders to make the Loan to Borrower,
Mortgagor agrees as follows:
Article I
Definitions.
As used in this Mortgage, the terms defined in the Preamble hereto shall have
the respective meanings specified therein, and the following additional terms
shall have the meanings specified:
“Accessories” means all fixtures, equipment, systems, machinery, furniture,
furnishings, appliances, inventory, goods, building and construction materials,
supplies and other articles of personal property, of every kind and character,
tangible and intangible (including software embedded therein), now owned or
hereafter acquired by Mortgagor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all Additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land.
“Accounts” means all accounts of Mortgagor within the meaning of the Uniform
Commercial Code of the State, derived from or arising out of the use, occupancy
or enjoyment of the Property or for services rendered therein or thereon.
“Additions” means any and all alterations, additions, accessions and
improvements to property, substitutions therefor, and renewals and replacements
thereof.
“Borrower” means individually and collectively, Mortgagor, KBSII 100-200 Campus
Drive, LLC, a Delaware limited liability company, KBSII 300-600 Campus Drive,
LLC, a Delaware limited liability company, KBSII Willow Oaks, LLC, a Delaware
limited liability company, KBSII Pierre LaClede Center, LLC, a Delaware limited
liability company, KBSII 445 South Figueroa, a Delaware limited liability
company, KBSII Granite Tower, LLC, a Delaware limited liability company, and
KBSII Fountainhead, LLC, a Delaware limited liability company.


-1-

--------------------------------------------------------------------------------







Book29750/Page1322
CFN#20180122253
Page 3 of 29
“Claim” means any liability, suit, action, claim, demand, loss, expense,
penalty, fine, judgment or other cost of any kind or nature whatsoever,
including fees, costs and expenses of attorneys, consultants, contractors and
experts.
“Condemnation” means any taking of title to, use of, or any other interest in
the Property under the exercise of the power of condemnation or eminent domain,
whether temporarily or permanently, by any Governmental Authority or by any
other Person acting under or for the benefit of a Governmental Authority.
“Condemnation Awards” means any and all judgments, awards of damages (including
severance and consequential damages), payments, proceeds, settlements, amounts
paid for a taking in lieu of Condemnation, or other compensation heretofore or
hereafter made, including interest thereon, and the right to receive the same,
as a result of, or in connection with, any Condemnation or threatened
Condemnation.
“Contract of Sale” means any contract for the sale of all or any part of the
Property or any interest therein, whether now in existence or hereafter executed
by Mortgagor.
“Default” means an event or circumstance which, with the giving of Notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Mortgage.
“Design and Construction Documents” means, collectively, (a) all contracts for
services to be rendered, work to be performed or materials to be supplied in the
development of the Land or the construction or repair of Improvements, including
all agreements with architects, engineers or contractors for such services, work
or materials; (b) all plans, drawings and specifications for the development of
the Land or the construction or repair of Improvements; (c) all permits,
licenses, variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (d) all amendments of or
supplements to any of the foregoing.
“Dispute” means any controversy, claim or dispute between or among the parties
to this Mortgage, including any such controversy, claim or dispute arising out
of or relating to (a) this Mortgage, (b) any other Loan Document, (c) any
related agreements or instruments, or (d) the transaction contemplated herein or
therein (including any claim based on or arising from an alleged personal injury
or business tort).
“Encumbrance” means any Lien, easement, right of way, roadway (public or
private), condominium regime, cooperative housing regime, condition, covenant or
restriction (including any covenant, condition or restriction imposed in
connection with any condominium development or cooperative housing development),
Lease or other matter of any nature that would affect title to the Property.
“Environmental Agreement” means the Environmental Indemnification and Release
Agreement of even date herewith by and between Mortgagor and Mortgagee
pertaining to the Property, as the same may from time to time be extended,
amended, restated or otherwise modified.
“Event of Default” means an event or circumstance specified in Article VI and
the continuance of such event or circumstance beyond the applicable grace and/or
cure periods therefor, if any, set forth in Article VI.
“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Mortgagee in making, funding, administering or modifying the Loan,
in negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in this Mortgage or any of
the other Loan Documents, including reasonable attorneys’ fees actually
incurred, court costs, receiver’s fees,


-2-

--------------------------------------------------------------------------------







Book29750/Page1323
CFN#20180122253
Page 4 of 29
management fees and costs incurred in the repair, maintenance and operation of,
or taking possession of, or selling, the Property.
“Future Advances” means any loan of money from Lenders to Mortgagor made within
twenty (20) years from the date hereof. The total amount of such loan or loans
may increase or decrease from time to time, but the total unpaid aggregate
balance secured by this Mortgage at any one time shall not exceed $500,000,000,
plus interest thereon, and any disbursements made for the payment of the
Property Assessments (whether taxes, levies or otherwise), insurance, or other
liens on the Property, with interest on such disbursements. Lenders have no
obligation whatsoever, to make a Future Advance.
“Governmental Authority” means any governmental or quasi-governmental entity,
including any court, department, commission, board, bureau, agency,
administration, service, district or other instrumentality of any governmental
entity.
“Guarantor” means KBS REIT Properties II, LLC, a Delaware limited liability
company, and its personal representatives, successors and assigns.
“Guaranty” means the Guaranty Agreement of even date herewith executed by
Guarantor for the benefit of Mortgagee, as the same may from time to time be
extended, amended, restated, supplemented or otherwise modified.
“Improvements” means all buildings, structures and other improvements now or
hereafter existing, erected or placed on the Land, together with any on-site
improvements and off-site improvements in any way used or to be used in
connection with the use, enjoyment, occupancy or operation of the Land.
“Insurance Proceeds” means the insurance claims under and the proceeds of any
and all policies of insurance covering the Property or any part thereof,
including all returned and unearned premiums with respect to any insurance
relating to such Property, in each case whether now or hereafter existing or
arising.
“Land” means the real property described in Exhibit A attached hereto and made a
part hereof.
“Laws” means all federal, state and local laws, statutes, rules, ordinances,
regulations, codes, licenses, authorizations, decisions, injunctions,
interpretations, orders or decrees of any court or other Governmental Authority
having jurisdiction as may be in effect from time to time.
“Leases” means all leases, license agreements and other occupancy or use
agreements (whether oral or written), now or hereafter existing, which cover or
relate to the Property or any part thereof, together with all options therefor,
amendments thereto and renewals, modifications and guaranties thereof, including
any cash or security deposited under the Leases to secure performance by the
tenants of their obligations under the Leases, whether such cash or security is
to be held until the expiration of the terms of the Leases or applied to one or
more of the installments of rent coming due thereunder.
“Letter of Credit” means any letter of credit issued by Mortgagee for the
account of Mortgagor or its nominee in connection with the development of the
Land or the construction of the Improvements, together with any and all
extensions, renewals or modifications thereof, substitutions therefor or
replacements thereof.
“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
judgment, lien or charge of any kind, including any conditional sale or other
title retention agreement, any lease in the nature thereof, and the filing of,
or agreement to give, any financing statement under the Uniform Commercial Code
of any jurisdiction.
“Loan” means the loan from Lenders to Borrower, the repayment obligations in
connection with which are evidenced by the Note(s).








-3-

--------------------------------------------------------------------------------







Book29750/Page1324
CFN#20180122253
Page 5 of 29
“Loan Agreement” means the Loan Agreement of even date herewith among Borrower,
Mortgagee and Lenders which sets forth, among other things, the terms and
conditions upon which the proceeds of the Loan will be disbursed, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Loan Documents” means this Mortgage, the Note, the Guaranty, the Environmental
Agreement, the Loan Agreement, any Swap Contract, any application or
reimbursement agreement executed in connection with any Letter of Credit, and
any and all other documents which Borrower, Guarantor or any other party or
parties have executed and delivered, or may hereafter execute and deliver, to
evidence, secure or guarantee the Obligations, or any part thereof, as the same
may from time to time be extended, amended, restated, supplemented or otherwise
modified.
“Mortgage” means this Mortgage, Assignment of Rents, Security Agreement and
Fixture Filing (Emerald View), as the same may from time to time be extended,
renewed, amended, restated, supplemented or otherwise modified.
“Note” or “Notes” mean (i) one or more promissory notes made by Borrower and
payable to the order of each of the Lenders in the aggregate face principal
amount of Five Hundred Million and No/100 Dollars ($500,000,000.00), and each
bearing interest as provided in the Loan Agreement, and (ii) all other
promissory notes given in substitution thereof or in modification, supplement,
increase, renewal or extension thereof, in whole or in part, whether one or
more, as any or all of such promissory notes may from time to time be renewed,
extended, supplemented, increased or modified. Additionally, the Notes provide
that the principal balance evidenced thereby shall bear interest at a floating
rate of interest subject to change from time to time.
“Notice” means a notice, request, consent, demand or other communication given
in accordance with the provisions of Section 8.8 of this Mortgage.
“Obligations” means all present and future debts, Future Advances, obligations
and liabilities of Borrower (or any of them) to Mortgagee and/or Lenders arising
pursuant to, and/or on account of, the provisions of this Mortgage, the Notes or
any of the other Loan Documents, including the obligations: (a) to pay all
principal, interest, late charges, prepayment premiums (if any) and other
amounts due at any time under the Notes; (b) to pay all Expenses,
indemnification payments, fees and other amounts due at any time under this
Mortgage or any of the other Loan Documents, together with interest thereon as
herein or therein provided; (c) to pay and perform all obligations of Borrower
(or any of them) under any Swap Contract; (d) to perform, observe and comply
with all of the other terms, covenants and conditions, expressed or implied,
which Mortgagor is required to perform, observe or comply with pursuant to this
Mortgage or any of the other Loan Documents; and (e) to pay and perform all
future advances and other obligations that Mortgagor or any successor in
ownership of all or part of the Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Mortgagee, when a
writing evidences the parties’ agreement that the advance or obligation be
secured by this Mortgage.
“Permitted Encumbrances” means (a) any matters set forth in any policy of title
insurance issued to Mortgagee and insuring Mortgagee’s interest in the Property
which are acceptable to Mortgagee as of the date hereof, (b) the Liens and
interests of this Mortgage, and (c) any other Encumbrance disclosed to Mortgagee
in any commitment for title insurance delivered to Mortgagee or otherwise
disclosed in writing to Mortgagee that Mortgagee shall expressly approve in its
sole and absolute discretion.
“Person” means an individual, a corporation, a partnership, a joint venture, a
limited liability company, a trust, an unincorporated association, any
Governmental Authority or any other entity.
“Personalty” means all personal property of any kind or nature whatsoever,
whether tangible or intangible and whether now owned or hereafter acquired, in
which Mortgagor now has or hereafter


-4-

--------------------------------------------------------------------------------







Book29750/Page1325
CFN#20180122253
Page 6 of 29
acquires an interest and which is used in the construction of, or is placed
upon, or is derived from or used in connection with the maintenance, use,
occupancy or enjoyment of, the Property, including (a) the Accessories; (b) the
Accounts; (c) all franchise, license, management or other agreements with
respect to the operation of the Real Property or the business conducted therein
(provided all of such agreements shall be subordinate to this Mortgage, and
Mortgagee shall have no responsibility for the performance of Mortgagor’s
obligations thereunder) and all general intangibles (including payment
intangibles, trademarks, trade names, goodwill, software and symbols) related to
the Real Property or the operation thereof; (d) all sewer and water taps,
appurtenant water stock or water rights, allocations and agreements for
utilities, bonds, letters of credit, permits, certificates, licenses,
guaranties, warranties, causes of action, judgments, Claims, profits, security
deposits, utility deposits, and all rebates or refunds of fees, Taxes,
assessments, charges or deposits paid to any Governmental Authority related to
the Real Property or the operation thereof; (e) all of Mortgagor’s rights and
interests under all Swap Contracts, including all rights to the payment of money
from Mortgagee under any Swap Contract and all accounts, deposit accounts and
general intangibles, including payment intangibles, described in any Swap
Contract; (f) all insurance policies held by Mortgagor with respect to the
Property or Mortgagor’s operation thereof; and (g) all money, instruments and
documents (whether tangible or electronic) arising from or by virtue of any
transactions related to the Property, and all deposits and deposit accounts of
Mortgagor with Mortgagee related to the Property, including any such deposit
account from which Mortgagor may from time to time authorize Mortgagee to debit
and/or credit payments due with respect to the Loan; together with all Additions
to and Proceeds of all of the foregoing.
“Proceeds” when used with respect to any of the Property, means all proceeds of
such Property, including all Insurance Proceeds and all other proceeds within
the meaning of that term as defined in the Uniform Commercial Code of the State.
“Property” means the Real Property and the Personalty and all other rights,
interests and benefits of every kind and character which Mortgagor now has or
hereafter acquires in, to or for the benefit of the Real Property and/or the
Personalty and all other property and rights used or useful in connection
therewith, including all Leases, all Rents, all Condemnation Awards, all
Proceeds, and all of Mortgagor’s right, title and interest in and to all Design
and Construction Contracts, all Contracts of Sale and all Refinancing
Commitments.
“Property Assessments” means all Taxes, payments in lieu of taxes, water rents,
sewer rents, assessments, condominium and owner’s association assessments and
charges, maintenance charges and other governmental or municipal or public or
private dues, charges and levies and any Liens (including federal tax liens)
which are or may be levied, imposed or assessed upon the Property or any part
thereof, or upon any Leases or any Rents, whether levied directly or indirectly
or as excise taxes, as income taxes, or otherwise.
“Real Property” means the Land and Improvements, together with (a) all estates,
title interests, title reversion rights, remainders, increases, issues, profits,
rights of way or uses, additions, accretions, servitudes, strips, gaps, gores,
liberties, privileges, water rights, water courses, alleys, passages, ways,
vaults, licenses, tenements, franchises, hereditaments, appurtenances,
easements, rights-of-way, rights of ingress or egress, parking rights, timber,
crops, mineral interests and other rights, now or hereafter owned by Mortgagor
and belonging or appertaining to the Land or Improvements; (b) all Claims
whatsoever of Mortgagor with respect to the Land or Improvements, either in law
or in equity, in possession or in expectancy; (c) all estate, right, title and
interest of Mortgagor in and to all streets, roads and public places, opened or
proposed, now or hereafter adjoining or appertaining to the Land or
Improvements; and (d) all options to purchase the Land or Improvements, or any
portion thereof or interest therein, and any greater estate in the Land or
Improvements, and all Additions to and Proceeds of the foregoing.


-5-

--------------------------------------------------------------------------------







Book29750/Page1326
CFN#20180122253
Page 7 of 29
“Refinancing Commitment” means any commitment from or other agreement with any
Person providing for the financing of the Property, some or all of the proceeds
of which are intended to be used for the repayment of all or a portion of the
Loan.
“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property, or arising from the use or enjoyment
of the Property, including all such amounts paid under or arising from any of
the Leases and all fees, charges, accounts or other payments for the use or
occupancy of rooms or other public facilities within the Real Property.
“State” means the state in which the Land is located.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
form of master agreement (the “Master Agreement”) published by the International
Swaps and Derivatives Association, Inc., or any other master agreement, entered
into prior to the date hereof or any time after the date hereof, between Swap
Counterparty and Borrower (or any of them), together with any related schedule
and confirmation, as amended, supplemented, superseded or replaced from time to
time.
“Swap Counterparty” means a Lender or an Affiliate of a Lender, in its capacity
as counterparty under any Swap Contract.
“Swap Transaction” means any transaction that is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap or option, bond option, note or bill option, interest rate option,
forward foreign exchange transaction, cap transaction, collar transaction, floor
transaction, currency swap transaction, cross-currency rate swap transaction,
swap option, currency option, credit swap or default transaction, T-lock, or any
other similar transaction (including any option to enter into the foregoing) or
any combination of the foregoing, entered into prior to the date hereof or any
time after the date hereof between Swap Counterparty and Mortgagor so long as a
writing, such as a Swap Contract, evidences the parties’ intent that such
obligations shall be secured by this Mortgage in connection with the Loan.
“Taxes” means all taxes and assessments, whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, which at any time may be assessed,
levied, confirmed or imposed by any Governmental Authority or any community
facilities or other private district on Mortgagor or on any of its properties or
assets or any part thereof or in respect of any of its franchises, businesses,
income or profits.
“Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any Contract of Sale and any other contract or agreement to
sell, assign, convey or transfer, whether made voluntarily or by operation of
Law or otherwise, and whether made with or without consideration.
Article II
Granting Clauses; Condition of Grant.
Section 2.1    Conveyances and Security Interests.
In order to secure the prompt payment and performance of the Obligations,
Mortgagor (a) grants, bargains, sells, aliens, remises, releases, assigns,
mortgages, hypothecates, deposits, pledges, sets over, confirms, warrants and
conveys the Real Property unto Mortgagee, for the ratable benefit of Lenders,
all estate, right, title and interest of Mortgagor in and to the Real Property,
whether now owned or held or hereafter acquired by Mortgagor, to have and hold
the Real Property unto Mortgagee, for the ratable benefit of Lenders, and its
successors and assigns forever; and to hold the Real Property unto Mortgagee in
fee simple forever; provided that Mortgagor may retain possession of the Real
Property until the occurrence of an Event of Default; (b) grants to Mortgagee,
for the ratable benefit of Lenders, a security interest in the Personalty;
(c) assigns to Mortgagee, and grants to Mortgagee a security interest in, all
Condemnation Awards and all Insurance Proceeds; and (d) assigns to Mortgagee,
for the ratable benefit of


-6-

--------------------------------------------------------------------------------







Book29750/Page1327
CFN#20180122253
Page 8 of 29
Lenders, and grants to Mortgagee, for the ratable benefit of Lenders, a security
interest in, all of Mortgagor’s right, title and interest in, but not any of
Mortgagor’s obligations or liabilities under, all Design and Construction
Documents, all Contracts of Sale and all Refinancing Commitments. All Persons
who may have or acquire an interest in all or any part of the Property will be
deemed to have notice of, and will be bound by, the terms of the Obligations and
each other agreement or instrument made or entered into in connection with each
of the Obligations. Such terms include any provisions in the Note, the Loan
Agreement or any Swap Contract which provide that the interest rate on one or
more of the Obligations may vary from time to time. The definition of
“Obligations” includes Future Advances.
Section 2.2    Absolute Assignment of Leases and Rents.
In consideration of the making of the Loan by Lenders to Borrower, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor absolutely and unconditionally assigns the Leases and
Rents to Mortgagee, for the ratable benefit of Lenders. This assignment is, and
is intended to be, an unconditional, absolute and present assignment from
Mortgagor to Mortgagee of all of Mortgagor’s right, title and interest in and to
the Leases and the Rents and not an assignment in the nature of a pledge of the
Leases and Rents or the mere grant of a security interest therein. So long as no
Event of Default shall exist, however, Mortgagor shall have a license (which
license shall terminate automatically and without notice upon the occurrence of
an Event of Default) to collect, but not prior to accrual, all Rents. Mortgagor
agrees to collect and hold all Rents in trust for Mortgagee and to use the Rents
for the payment of the cost of operating and maintaining the Property and for
the payment of the other Obligations before using the Rents for any other
purpose.
The assignments of Leases and Rents contained in this Mortgage are intended to
provide Mortgagee with all of the rights and remedies of mortgagees pursuant to
Section 697.07 of the Florida Statutes (hereinafter “Section 697.07”), as may be
amended from time to time. However, in no event shall this reference diminish,
alter, impair, or affect any other rights and remedies of Mortgagee, including
but not limited to, the appointment of a receiver, nor shall any provision in
this Section diminish, alter, impair or affect any rights or powers of the
receiver in law or equity or as set forth herein. In addition, this assignment
shall be fully operative without regard to value of the Property or without
regard to the adequacy of the Property to serve as security for the obligations
owed by Mortgagor to Mortgagee, and shall be in addition to any rights arising
under Section 697.07. Further, except for the notices required hereunder, if
any, Mortgagor waives any notice of default or demand for turnover of rents by
Mortgagee to the extent permitted by applicable law, together with any rights
under Section 697.07 to apply to a court to deposit the Rents into the registry
of the court or such other depository as the court may designate.
Section 2.3    Security Agreement, Fixture Filing and Financing Statement.
This Mortgage creates a security interest in the Personalty, and, to the extent
the Personalty is not real property, this Mortgage constitutes a security
agreement from Mortgagor to Mortgagee, for the ratable benefit of Lenders, under
the Uniform Commercial Code of the State. In addition to all of its other rights
under this Mortgage and otherwise, Mortgagee shall have all of the rights of a
secured party under the Uniform Commercial Code of the State, as in effect from
time to time, or under the Uniform Commercial Code in force from time to time in
any other state to the extent the same is applicable Law. This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included within the Property and is to be filed for record in the real
estate records of each county where any part of the Property (including such
fixtures) is situated. This Mortgage shall also be effective as a financing
statement with respect to any other Property as to which a security interest may
be perfected by the filing of a financing statement and may be filed as such in
any appropriate filing or recording office. The respective mailing addresses of
Mortgagor and Mortgagee are set forth in the opening paragraph of this Mortgage.
A carbon, photographic or other reproduction of this Mortgage or any other
financing statement relating to this Mortgage shall be sufficient as a financing
statement for any


-7-

--------------------------------------------------------------------------------







Book29750/Page1328
CFN#20180122253
Page 9 of 29
of the purposes referred to in this Section. Mortgagor hereby irrevocably
authorizes Mortgagee at any time and from time to time to file any initial
financing statements, amendments thereto and continuation statements as
authorized by applicable Law, reasonably required by Mortgagee to establish or
maintain the validity, perfection and priority of the security interests granted
in this Mortgage. The foregoing authorization includes Mortgagor’s irrevocable
authorization for Mortgagee at any time and from time to time to file any
initial financing statements and amendments thereto that indicate the Personalty
(a) as “all assets” of Mortgagor or words of similar effect, regardless of
whether any particular asset comprised in the Personalty falls within the scope
of the Uniform Commercial Code of the State or the jurisdiction where the
initial financing statement or amendment is filed, or (b) as being of an equal
or lesser scope or with greater detail.
Section 2.4    Release of Mortgage and Termination of Assignments and Financing
Statements.
If and when Borrower has paid and performed all of the Obligations, and no
further advances are to be made under the Loan Agreement, Mortgagee will
promptly provide a release of the Property from the lien of this Mortgage and
termination statements for filed financing statements, if any, to Mortgagor.
Mortgagor shall be responsible for the recordation of such release and the
payment of any recording and filing costs. Upon the recording of such release
and the filing of such termination statements, the absolute assignments set
forth in Section 2.2 shall automatically terminate and become null and void.
Article III
Representations and Warranties.
Mortgagor makes the following representations and warranties to Mortgagee and
each of the Lenders:
Section 3.1    Title to Real Property.
To Mortgagor’s knowledge and belief, Mortgagor (a) owns fee simple title to the
Real Property, (b) owns all of the beneficial and equitable interest in and to
the Real Property, and (c) is lawfully seized and possessed of the Real
Property. To Mortgagor’s knowledge and belief, Mortgagor has the right and
authority to mortgage and convey the Real Property and does hereby mortgage and
convey the Real Property in accordance with the terms of this Mortgage. To
Mortgagor’s knowledge and belief, the Real Property is subject to no
Encumbrances other than the Permitted Encumbrances and Taxes, not yet
delinquent.
Section 3.2    Title to Other Property.
To Mortgagor’s knowledge and belief, Mortgagor has good title to the Personalty,
and the Personalty is not subject to any Encumbrance other than the Permitted
Encumbrances. To Mortgagor’s knowledge and belief, none of the Leases, Rents,
Design and Construction Documents, Contracts of Sale or Refinancing Commitments
are subject to any Encumbrance other than the Permitted Encumbrances.
Section 3.3    Property Assessments.
The fee portion of the Real Property is assessed for purposes of Property
Assessments as a separate and distinct parcel from any other property, such that
such fee portion of the Real Property is not subject to the Lien of any Property
Assessments levied or assessed against any property other than the Real
Property.
Section 3.4    Independence of the Real Property.
Except as disclosed in the underlying documents referenced in the title
commitment relating to the Property delivered to Mortgagee in connection with
the making of the Loan, no buildings or other improvements on property not
covered by this Mortgage rely on the Real Property or any interest therein to
fulfill any requirement of any Governmental Authority for the existence of such
property, building or improvements; and, to Mortgagor’s knowledge and belief,
none of the Real Property relies, or will rely,


-8-

--------------------------------------------------------------------------------







Book29750/Page1329
CFN#20180122253
Page 10 of 29
on any property not covered by this Mortgage or any interest therein to fulfill
any requirement of any Governmental Authority. To Mortgagor’s knowledge and
belief, the Real Property has been properly subdivided from all other property
in accordance with the requirements of any applicable Governmental Authorities.
Section 3.5    Existing Improvements.
To Mortgagor’s knowledge and belief, the existing Improvements, if any, were
constructed, and are being used and maintained, in accordance with all
applicable Laws, including zoning Laws.
Section 3.6    Leases and Tenants.
To Mortgagor’s knowledge and belief, and except as expressly disclosed to
Morgagee in writing, the Leases are valid and are in full force and effect, and
Mortgagor is not in default under any of the terms thereof. Except as expressly
permitted in the Loan Agreement, and except as expressly disclosed to Mortgagee
in writing, Mortgagor has not accepted any Rents more than thirty (30) days in
advance of the time the same became due under the Leases and has not forgiven,
compromised or discounted any of the Rents. Mortgagor has title to and the right
to assign the Leases and Rents to Mortgagee, and no other assignment of the
Leases or Rents has been granted. To the best of Mortgagor’s knowledge and
belief and except as disclosed to Mortgagee in writing, no tenant or tenants
occupying, individually or in the aggregate, more than five percent (5%) of the
net rentable area of the Improvements are in default under their Lease(s) or are
the subject of any bankruptcy, insolvency or similar proceeding.
Article IV
Affirmative Covenants.
Section 4.1    Obligations.
Mortgagor agrees to promptly pay and perform all of the Obligations in
accordance with the terms of the Loan Documents, time being of the essence in
each case.
Section 4.2    Property Assessments; Documentary Taxes.
Mortgagor (a) will promptly pay in full and discharge all Property Assessments,
and (b) will furnish to Mortgagee, upon written demand, the receipted bills for
such Property Assessments prior to the day upon which the same shall become
delinquent. Property Assessments shall be considered delinquent as of the first
day any interest or penalty commences to accrue thereon. Except as may be
permitted pursuant to the provisions of Section 4.3 below, Mortgagor will
promptly pay all stamp, documentary, recordation, transfer and intangible taxes
and all other taxes that may from time to time be required to be paid with
respect to the Loan, the Note, this Mortgage or any of the other Loan Documents.
Section 4.3    Permitted Contests.
Mortgagor shall not be required to pay any of the Property Assessments, or to
comply with any Law, so long as Mortgagor shall in good faith, and at its cost
and expense, contest the amount or validity thereof, or take other appropriate
action with respect thereto, in good faith and in an appropriate manner or by
appropriate proceedings; provided that (a) such proceedings operate to prevent
the collection of, or other realization upon, such Property Assessments or
enforcement of the Law so contested, (b) there will be no sale, forfeiture or
loss of the Property during the contest, (c) neither Mortgagee nor any Lender is
subjected to any Claim as a result of such contest, and (d) Mortgagor provides
assurances satisfactory to Mortgagee (including the establishment of an
appropriate reserve account with Mortgagee) of its ability to pay such Property
Assessments or comply with such Law in the event Mortgagor is unsuccessful in
its contest. Each such contest shall be promptly prosecuted to final conclusion
or settlement, and Mortgagor shall indemnify and save Mortgagee and each Lender
harmless against all Claims in connection therewith. Promptly after the
settlement or conclusion of such contest or action, Mortgagor shall comply with
such Law and/or pay and discharge the amounts which shall be levied, assessed or
imposed or


-9-

--------------------------------------------------------------------------------







Book29750/Page1330
CFN#20180122253
Page 11 of 29
determined to be payable, together with all penalties, fines, interests, costs
and expenses in connection therewith.
Section 4.4    Compliance with Laws.
Mortgagor will comply with and not knowingly violate, and cause to be complied
with and not violated, all present and future Laws applicable to the Property
and its use and operation.
Section 4.5    Maintenance and Repair of the Property.
Mortgagor, at Mortgagor’s sole expense, will (a) keep and maintain Improvements
and Accessories in good condition, working order and repair, and (b) make all
necessary or appropriate repairs and Additions to Improvements and Accessories,
so that each part of the Improvements and all of the Accessories shall at all
times be in good condition and fit and proper for the respective purposes for
which they were originally intended, erected, or installed.
Section 4.6    Additions to Security.
All right, title and interest of Mortgagor in and to all Improvements and
Additions hereafter constructed or placed on the Property and in and to any
Accessories hereafter acquired shall, without any further Mortgage, conveyance,
assignment or other act by Mortgagor, become subject to the Lien of this
Mortgage as fully and completely, and with the same effect, as though now owned
by Mortgagor and specifically described in the granting clauses hereof.
Mortgagor agrees, however, to execute and deliver to Mortgagee such further
documents as may be reasonably required by the terms of the Loan Agreement and
the other Loan Documents.
Section 4.7    Subrogation.
To the extent permitted by Law, Mortgagee shall be subrogated, notwithstanding
its release of record, to any Lien now or hereafter existing on the Property to
the extent that such Lien is paid or discharged by Mortgagee or any Lender
whether or not from the proceeds of the Loan. This Section shall not be deemed
or construed, however, to obligate Mortgagee or any Lender to pay or discharge
any Lien.
Section 4.8    Leases.
(a)    Except as expressly permitted in the Loan Agreement, Mortgagor shall not
enter into any Lease with respect to all or any portion of the Property without
the prior written consent of Mortgagee as provided under the terms of the Loan
Agreement.
(b)    Neither Mortgagee nor any Lender shall be obligated to perform or
discharge any obligation of Mortgagor under any Lease. The assignment of Leases
provided for in this Mortgage in no manner places on Mortgagee or any Lender any
responsibility for (i) the control, care, management or repair of the Property,
(ii) the carrying out of any of the terms and conditions of the Leases,
(iii) any waste committed on the Property, or (iv) any dangerous or defective
condition on the Property (whether known or unknown).
(c)    No approval of any Lease by Mortgagee shall be for any purpose other than
to protect Mortgagee’s security and to preserve Mortgagee’s rights under the
Loan Documents, and no such approval shall result in a waiver of a Default or
Event of Default.
Article V
Negative Covenants.
Section 5.1    Encumbrances.
Except as expressly permitted in this Mortgage, Mortgagor will not permit any of
the Property to become subject to any Encumbrance other than the Permitted
Encumbrances. Within thirty (30) days after the filing of any mechanic’s lien or
other Lien or Encumbrance against the Property, Mortgagor will


-10-

--------------------------------------------------------------------------------







Book29750/Page1331
CFN#20180122253
Page 12 of 29
promptly discharge the same by payment or filing a bond or otherwise as
permitted by Law. So long as Mortgagee’s security has been protected by the
filing of a bond or otherwise in a manner satisfactory to Mortgagee in its sole
and absolute discretion, Mortgagor shall have the right to contest in good faith
any Claim, Lien or Encumbrance (and shall not be deemed in default hereunder),
provided that Mortgagor does so diligently and without prejudice to Mortgagee or
delay in completing construction of the Improvements. Mortgagor shall give
Mortgagee Notice of any default under any Lien and Notice of any foreclosure or
threat of foreclosure with respect to any of the Property.
Section 5.2    Transfer of the Property.
With the exception of Permitted Transfers (as defined in the Loan Agreement),
Mortgagor will not Transfer, or contract to Transfer, all or any part of the
Property or any legal or beneficial interest therein (except for certain
Transfers of the Accessories and other Transfers expressly permitted in this
Mortgage).
Section 5.3    Removal, Demolition or Alteration of Accessories and
Improvements.
Except to the extent permitted by the following sentence, no Improvements or
Accessories shall be removed, demolished or materially altered without the prior
written consent of Mortgagee and the Required Lenders, which consent shall not
be unreasonably withheld, conditioned or delayed. Mortgagor may remove and
dispose of, free from the Lien of this Mortgage, such Accessories as from time
to time become worn out or obsolete, provided that, either (a) at the time of,
or prior to, such removal, any such Accessories are replaced with other
Accessories which are free from Liens other than Permitted Encumbrances and have
a value at least equal to that of the replaced Accessories (and by such removal
and replacement Mortgagor shall be deemed to have subjected such replacement
Accessories to the Lien of this Mortgage), or (b) so long as a prepayment may be
made without the imposition of any premium pursuant to the Note, such
Accessories are sold at fair market value for cash and the net cash proceeds
received from such disposition are paid over promptly to Mortgagee to be applied
to the prepayment of the principal of the Loan. Notwithstanding the foregoing,
nothing herein shall limit Mortgagor’s right to undertake any tenant
improvements for tenants under their Leases (approved or deemed approved by
Mortgagee or otherwise existing as of the date of this Mortgage), tenant
improvements ongoing as of the date hereof, or any capital improvements to the
Property.
Section 5.4    Additional Improvements.
Mortgagor will not construct any Improvements other than those presently on the
Land and those described in the Loan Agreement without the prior written consent
of Mortgagee and the Required Lenders, which consent shall not be unreasonably
withheld, conditioned or delayed. Mortgagor will complete and pay for, prior to
delinquency, any Improvements which Mortgagor is permitted to construct on the
Land. Mortgagor will construct and erect any permitted Improvements (a) strictly
in accordance with all applicable Laws and any private restrictive covenants,
(b) entirely on lots or parcels of the Land, (c) so as not to encroach upon any
easement or right of way or upon the land of others, and (d) wholly within any
building restriction and setback lines applicable to the Land. Notwithstanding
the foregoing, nothing herein shall limit Mortgagor’s right to undertake any
tenant improvements for tenants under their Leases (approved or deemed approved
by Mortgagee) or any capital improvements to the Property.
Section 5.5    Restrictive Covenants, Zoning, etc.
Without the prior written consent of Mortgagee and the Required Lenders, which
consent shall not be unreasonably withheld, conditioned or delayed, Mortgagor
will not initiate, join in, or consent to any change in, any restrictive
covenant, easement, zoning ordinance, or other public or private restrictions
limiting or defining the uses which may be made of the Property. Except as
expressly permitted in this Mortgage, Mortgagor (a) will promptly perform and
observe, and use commercially reasonable efforts to cause to be performed and
observed, all of the terms and conditions of all agreements affecting the
Property, and (b) will do or cause to be done all things reasonably necessary to
preserve intact and


-11-

--------------------------------------------------------------------------------







Book29750/Page1332
CFN#20180122253
Page 13 of 29
unimpaired any and all easements, appurtenances and other interests and rights
in favor of, or constituting any portion of, the Property.
Article VI
Events of Default.
The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Mortgage:
Section 6.1    Payment Obligations.
Borrower fails to pay any of the Obligations within five (5) business days after
same becomes due, whether on the scheduled due date or upon acceleration,
maturity or otherwise.
Section 6.2    Transfers.
Mortgagor fails to comply with the provisions of Section 5.2 above.
Section 6.3    Other Obligations.
Mortgagor fails to promptly perform or comply with any of the Obligations set
forth in this Mortgage (other than those expressly described in other Sections
of this Article VI), and such failure continues uncured for a period of thirty
(30) days after Notice from Mortgagee to Mortgagor, unless (a) such failure, by
its nature, is not capable of being cured within such period, and (b) within
such period, Mortgagor commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Mortgagor causes such failure to be cured
no later than ninety (90) days after the date of such Notice from Mortgagee.
Section 6.4    Event of Default Under Other Loan Documents.
An Event of Default (as defined therein) occurs under the Note or the Loan
Agreement, or Mortgagor or Guarantor fails to promptly pay, perform, observe or
comply with any obligation or agreement contained in any of the other Loan
Documents (within any applicable grace or cure period) and in accordance with
the terms of the applicable Loan Documents, or if no such grace or cure period
is specified, such failure continues uncured for a period of thirty (30) days
after Notice from Mortgagee to Mortgagor, unless (a) such failure, by its
nature, is not capable of being cured within such period, and (b) within such
period, Mortgagor commences to cure such failure and thereafter diligently
prosecutes the cure thereof, and (c) Mortgagor causes such failure to be cured
no later than ninety (90) days after the date of such Notice from Mortgagee.
Section 6.5    Default Under Other Lien Documents.
A default occurs (and is not cured within any applicable notice and/or cure
period) under any other mortgage, deed of trust or security agreement covering
the Property, including any Permitted Encumbrances.
Section 6.6    Execution; Attachment.
Any execution or attachment is levied against any of the Property, and such
execution or attachment is not set aside, discharged or stayed within thirty
(30) days after the same is levied.
Section 6.7    Notice Limiting Future Advances. If Mortgagor, pursuant to
Florida Statutes 697.04 (1) (b), as amended from time to time, files for record
a notice limiting the maximum amount which may be secured by this Mortgage.


-12-

--------------------------------------------------------------------------------







Book29750/Page1333
CFN#20180122253
Page 14 of 29
Article VII
Rights and Remedies.
Upon the happening, and during the continuance of any Event of Default,
Mortgagee shall have the right, in addition to any other rights or remedies
available to Mortgagee under any of the Loan Documents, applicable Law, or
equity to exercise any one or more of the following rights, powers or remedies:
Section 7.1    Acceleration.
Mortgagee may accelerate all Obligations under the Loan Documents whereupon such
Obligations shall become immediately due and payable, and Mortgagee may also
terminate any Swap Contract and such Swap Contracts shall immediately terminate,
all of the foregoing without notice of default, notice of acceleration or
intention to accelerate, presentment or demand for payment, protest, notice of
protest, notice of nonpayment or dishonor, or notices or demands of any kind or
character (all of which are hereby expressly waived by Mortgagor).
Section 7.2    Mortgagee’s Right to Enter and Take Possession, Operate and Apply
Income.
(i)    Mortgagee may demand that Mortgagor surrender the actual possession of
the Property and upon such demand, Mortgagor shall forthwith surrender same to
Mortgagee and, to the extent permitted by law, Mortgagee itself, or by such
officers or agents as it may appoint, may enter and take possession of all of
the Property and may exclude Mortgagor and its agents and employees wholly
therefrom.
(ii)    If Mortgagor shall for any reason fail to surrender or deliver the
Property or any part thereof after Mortgagee’s demand, Mortgagee may obtain a
judgment or order conferring on Mortgagee the right to immediate possession or
requiring the Mortgagor to deliver immediate possession to Mortgagee, to the
entry of which judgment or decree the Mortgagor hereby specifically consents.
(iii)    Mortgagee may from time to time: (A) continue and complete construction
of, hold, store, use, operate, manage and control the Property and conduct the
business thereof; (B) make all reasonably necessary maintenance, repairs,
renewals, replacements, additions, betterments and improvements thereto and
thereon and purchase or otherwise acquire additional Personalty; (C) insure or
keep the Property insured; (D) exercise all the rights and powers of the
Mortgagor in its name or otherwise with respect to the same; and (E) enter into
agreements with others (including, without limitation, new Leases or amendments,
extensions, or cancellations to existing Leases) all as Mortgagee from time to
time may determine in its sole discretion. Mortgagor hereby constitutes and
irrevocably appoints Mortgagee its true and lawful attorney-in-fact, which
appointment is coupled with an interest, with full power of substitution, and
empowers said attorney or attorneys in the name of Mortgagor, but at the option
of said attorney-in-fact, to do any and all acts and execute any and all
agreements that Mortgagee may deem necessary or proper to implement and perform
any and all of the foregoing.
(iv)    The Mortgagee may, with or without taking possession of the Property as
hereinabove provided, collect and receive all the Rents therefrom, including
those past due as well as those accruing thereafter, and shall apply the monies
so received first, to the payment of all costs and expenses (including, without
limitation, costs of arbitration, reasonable attorneys’ fees and expenses)
incurred by Mortgagee and its agents in connection with the collection of same,
whether or not in possession of the Property, and second, in such order as
Mortgagee may elect, to the payment of the Obligations.
Section 7.3    Proceedings To Recover Sums Due.
(i)    If any installment or part of any Obligation shall fail to be paid when
due, Mortgagee shall be entitled to sue for and to recover judgment against the
Mortgagor for the amount so due and unpaid together with all costs and expenses
(including, without limitation, costs of arbitration, reasonable attorneys’ fees
and expenses) incurred by Mortgagee in connection with such proceeding, together
with


-13-

--------------------------------------------------------------------------------







Book29750/Page1334
CFN#20180122253
Page 15 of 29
interest thereon at the default rate under the Note from the date incurred by
Mortgagee. Any such judgment against the Mortgagor shall bear interest at the
maximum rate permitted by Law. All such costs and expenses shall be secured by
this Mortgage and shall be due and payable by Mortgagor immediately.
(ii)    If Mortgagor shall fail to pay upon the Mortgagee’s demand, after
acceleration as provided herein, all of the unpaid Obligations, together with
all accrued interest thereon, Mortgagee shall be entitled to sue for and to
recover judgment against the Mortgagor for the entire amount so due and unpaid
together with all costs and expenses (including, without limitation, costs of
arbitration, reasonable attorneys’ fees and expenses) incurred by Mortgagee in
connection with such proceeding, together with interest thereon at the default
rate under the Note from the date incurred by Mortgagee. Any such judgment
against the Mortgagor shall bear interest at the maximum rate permitted by Law.
All such costs and expenses shall be secured by this Mortgage and shall be
payable by Mortgagor immediately. Mortgagee’s right under this subsection may be
exercised by Mortgagee either before, after or during the pendency of any
proceedings for the enforcement of this Mortgage, including appellate
proceedings.
(iii)    No recovery of any judgment as provided in subsections (i) and (ii)
above and no attachment or levy of any execution upon any of the Property or any
other property shall in any way affect the lien of this Mortgage upon the
Property or any part thereof, or any lien, rights, powers, or remedies of
Mortgagee hereunder, but such lien, rights, powers and remedies shall continue
unimpaired as before.
Section 7.4    Foreclosure.
(i)    Mortgagee may institute proceedings for the partial or complete
foreclosure of this Mortgage and Mortgagee may, pursuant to any final judgment
of foreclosure, sell the Property as an entirety or in separate lots, units, or
parcels.
(ii)    In case of a foreclosure sale of all or any part of the Property, the
proceeds of sale shall be applied in accordance with Section 7.14 hereof, and
the Mortgagee shall be entitled to seek a deficiency judgment against the
Mortgagor to enforce payment of any and all Obligations then remaining due and
unpaid, together with interest thereon, and to recover a judgment against the
Mortgagor therefor, which judgment shall bear interest at the maximum rate
permitted by Law.
(iii)    The Mortgagee is authorized to foreclose this Mortgage subject to the
rights of any tenants of the Property, or Mortgagee may elect which tenants
Mortgagee desires to name as parties defendant in such foreclosure and failure
to make any such tenants parties defendant to any such foreclosure proceedings
and to foreclose their rights will not be, nor be asserted by the Mortgagor to
be, a defense to any proceedings instituted by the Mortgagee to collect the
unpaid Obligations or to collect any deficiency remaining unpaid after the
foreclosure sale of the Property.
Section 7.5    Receiver.
Mortgagee may apply to any court of competent jurisdiction to have a receiver
appointed to enter upon and take possession of the Property, collect the Rents
therefrom and apply the same as the court may direct, such receiver to have all
of the rights and powers permitted under the laws of the State. The right of the
appointment of such receiver shall be a matter of strict right without regard to
the value or the occupancy of the Property or the solvency or insolvency of
Mortgagor. The expenses, including receiver’s fees, reasonable attorneys’ fees,
costs and agent’s commission incurred pursuant to the powers herein contained,
together with interest thereon at the default rate under the Note, shall be
secured hereby and shall be due and payable by Mortgagor immediately without
notice or demand. Notwithstanding the appointment of any receiver or other
custodian, Mortgagee shall be entitled as pledgee to the possession and control
of any cash or deposits at the time held by, payable, or deliverable under the
terms of this Mortgage to the Mortgagee, and the Mortgagee shall have the right
to offset the unpaid Obligations against any such cash or deposits in such order
as Mortgagee may elect.


-14-

--------------------------------------------------------------------------------







Book29750/Page1335
CFN#20180122253
Page 16 of 29
Section 7.6    Remedies as to Personalty.
Mortgagee may exercise any or all of its rights and remedies under the Uniform
Commercial Code-Secured Transactions as adopted by the State as in effect from
time to time, (or under the Uniform Commercial Code in force from time to time
in any other state to the extent the same is applicable law) or other applicable
law as well as all other rights and remedies possessed by Mortgagee, all of
which shall be cumulative. Mortgagee is hereby authorized and empowered to enter
the Property or other place where the Personalty may be located without legal
process, and to take possession of the Personalty without notice or demand,
which hereby are waived to the maximum extent permitted by the laws of the
State. Upon demand by Mortgagee, Mortgagor shall make the Personalty available
to Mortgagee at a place reasonably convenient to Mortgagee. Mortgagee may sell
at one or more public or private sales and for such price as Mortgagee may deem
commercially reasonable, any and all of the Personalty secured by this Mortgage,
and any other security or property held by Mortgagee and Mortgagee may be the
purchaser of any or all of the Personalty.
Section 7.7    Other.
Mortgagee may institute and maintain any suits and proceedings as the Mortgagee
may deem advisable (i) to prevent any impairment of the Property by any acts
which may be unlawful or in violation of this Mortgage, (ii) to preserve or
protect its interest in the Property, and (iii) to restrain the enforcement of
or compliance with any Laws that may be unconstitutional or otherwise invalid,
if the enforcement of or compliance with such Laws might impair the security
hereunder or be prejudicial to the Mortgagee’s interest.
Section 7.8    Remedies Cumulative and Concurrent.
No right, power or remedy of Mortgagee as provided in the Note, this Mortgage,
the Guaranty, or the other Loan Documents is intended to be exclusive of any
other right, power, or remedy of Mortgagee, but each and every such right, power
and remedy shall be cumulative and concurrent and in addition to any other
right, power or remedy available to Mortgagee now or hereafter existing at law
or in equity and may be pursued separately, successively or together against
Mortgagor, any Guarantor, or any endorser, co-maker, surety or guarantor of the
Obligations, or the Property or any part thereof, or any one or more of them, at
the sole discretion of Mortgagee. The failure of Mortgagee to exercise any such
right, power or remedy shall in no event be construed as a waiver or release
thereof.
Section 7.9    Waiver, Delay or Omission.
No waiver of any Event of Default hereunder shall extend to or affect any
subsequent or any other Event of Default then existing, or impair any rights,
powers or remedies consequent thereon, and no delay or omission of Mortgagee to
exercise any right, power or remedy shall be construed to waive any such Event
of Default or to constitute acquiescence therein.
Section 7.10    Credit of Mortgagee.
To the maximum extent permitted by the laws of the State, upon any sale made
under or by virtue of this Article, Mortgagee may bid for and acquire the
Property, or any part thereof, and in lieu of paying cash therefor may apply to
the purchase price, any portion of or all of the unpaid Obligations in such
order as Mortgagee may elect.
Section 7.11    Sale.
Any sale or sales made under or by virtue of this Article shall operate to
divest all the estate, right, title, interest, claim and demand whatsoever at
law or in equity, of the Mortgagor and all Persons, except tenants pursuant to
Leases approved by Mortgagee, claiming by, through or under Mortgagor in and to
the properties and rights so sold, whether sold to Mortgagee or to others.
Section 7.12    Proofs of Claim.
    


-15-

--------------------------------------------------------------------------------







Book29750/Page1336
CFN#20180122253
Page 17 of 29
In the case of any receivership, insolvency, bankruptcy, reorganization,
arrangement, adjustment, composition, seizure of the Property by any
Governmental Authority, or other judicial proceedings affecting the Mortgagor,
any Guarantor, any endorser, co-maker, surety, or guarantor of the Obligations,
or any of their respective properties, the Mortgagee, to the extent permitted by
law, shall be entitled to file such proofs of claim and other documents as may
be necessary or advisable in order to have its claim allowed in such proceedings
for the entire unpaid Obligations at the date of the institution of such
proceedings, and for any additional amounts which may become due and payable
after such date.
Section 7.13    Waiver of Redemption, Notice, Marshalling, Etc.
Mortgagor hereby waives and releases, for itself and anyone claiming through,
by, or under it, to the maximum extent permitted by the laws of the State:
(i)    all benefit that might accrue to Mortgagor by virtue of any present or
future law exempting the Property, or any part of the proceeds arising from any
sale thereof, from attachment, levy or sale on execution, or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment,
(ii)    unless specifically required herein, all notices of default, or
Mortgagee’s actual exercise of any option or remedy under the Loan Documents, or
otherwise, and
(iii)    any right to have the Property marshalled.
Section 7.14    Application of Proceeds.
The proceeds of any sale of all or any portion of the Property shall be applied
by Mortgagee first, to the payment of receiver’s fees and expenses, if any, and
to the payment of all costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by Mortgagee, together with
interest thereon at the default rate under the Note from the date so incurred,
in connection with any entry, action or proceeding under this Article and,
second, in such order as Mortgagee may elect, to the payment of the Obligations.
Mortgagor shall be and remain liable to Mortgagee for any difference between the
net proceeds of sale and the amount of the Obligations until all of the
Obligations have been paid in full.
Section 7.15    Discontinuance of Proceedings.
If Mortgagee shall have proceeded to enforce any right under any Loan Document
and such proceedings shall have been discontinued or abandoned for any reason,
then except as may be provided in any written agreement between Mortgagor and
Mortgagee providing for the discontinuance or abandonment of such proceedings,
Mortgagor and Mortgagee shall be restored to their former positions and the
rights, remedies and powers of Mortgagee shall continue as if no such
proceedings had been instituted.
Section 7.16    Mortgagee’s Actions.
Mortgagee may, at any time without notice to any Person and without
consideration, do or refrain from doing any or all of the following actions, and
neither the Mortgagor, any Guarantor, any endorser, co-maker, surety or
guarantor of the Obligations, nor any other Person (hereinafter in this
Section collectively referred to as the “Obligor”) now or hereafter liable for
the payment and performance of the Obligations shall be relieved from the
payment and performance thereof, unless specifically released in writing by
Mortgagee: (a) renew, extend or modify the terms of the Note, this Mortgage, the
Guaranty and the other Loan Documents, or any of them, but only to the extent
approved in writing by one or more of the Borrowers; (b) forbear or extend the
time for the payment or performance of any or all of the Obligations; (c) apply
payments by any Obligor to the reduction of the unpaid Obligations in such
manner, in such amounts, and at such times and in such order and priority as
Mortgagee may see fit; (d) release any Obligor; (e) substitute or release in
whole or in part the Property or any other collateral or any portion thereof now
or hereafter held as security for the Obligations without affecting, disturbing
or


-16-

--------------------------------------------------------------------------------







Book29750/Page1337
CFN#20180122253
Page 18 of 29
impairing in any manner whatsoever the validity and priority of the lien of this
Mortgage upon the Property which is not released or substituted, or the validity
and priority of any security interest of the Mortgagee in such other collateral
which is not released or substituted; (f) subordinate the lien of this Mortgage
or the lien of any other security interest in any other collateral now or
hereafter held as security for the Obligations; (g) join in the execution of a
plat or replat of the Land (provided, however, notwithstanding the foregoing,
Mortgagee will join in such plat or replat of the Land so long as such plat or
replat is acceptable to Mortgagee); (h) join in and consent to the filing of a
declaration of condominium or declaration of restrictive covenants regarding all
or any part of the Land; (i) consent to the granting of any easement on the
Land; and (j) generally deal with any obligor or any other party as Mortgagee
may see fit.
Section 7.17    Other Remedies.
Mortgagee shall have the right from time to time to protect, exercise and
enforce any legal or equitable remedy against Mortgagor provided under the Loan
Documents or by applicable Laws.
Article VIII
Miscellaneous.
Section 8.1    Rights, Powers and Remedies Cumulative.
Each right, power and remedy of Mortgagee as provided for in this Mortgage, or
in any of the other Loan Documents or now or hereafter existing by Law, shall be
cumulative and concurrent and shall be in addition to every other right, power
or remedy provided for in this Mortgage, or in any of the other Loan Documents
or now or hereafter existing by Law, and the exercise or beginning of the
exercise by Mortgagee of any one or more of such rights, powers or remedies
shall not preclude the simultaneous or later exercise by Mortgagee of any or all
such other rights, powers or remedies.
Section 8.2    No Waiver by Mortgagee.
No course of dealing or conduct by or among Mortgagee and Mortgagor shall be
effective to amend, modify or change any provisions of this Mortgage or the
other Loan Documents. No failure or delay by Mortgagee to insist upon the strict
performance of any term, covenant or agreement of this Mortgage or of any of the
other Loan Documents, or to exercise any right, power or remedy consequent upon
a breach thereof, shall constitute a waiver of any such term, covenant or
agreement or of any such breach, or preclude Mortgagee from exercising any such
right, power or remedy at any later time or times. By accepting payment after
the due date of any of the Obligations, Mortgagee shall not be deemed to waive
the right either to require prompt payment when due of all other Obligations, or
to declare an Event of Default for failure to make prompt payment of any such
other Obligations. Neither Mortgagor nor any other Person now or hereafter
obligated for the payment of the whole or any part of the Obligations shall be
relieved of such liability by reason of (a) the failure of Mortgagee to comply
with any request of Mortgagor or of any other Person to take action to foreclose
this Mortgage or otherwise enforce any of the provisions of this Mortgage, or
(b) any agreement or stipulation between any subsequent owner or owners of the
Property and Mortgagee, or (c) Mortgagee’s extending the time of payment or
modifying the terms of this Mortgage or any of the other Loan Documents without
first having obtained the consent of Mortgagor or such other Person. Regardless
of consideration, and without the necessity for any notice to or consent by the
holder of any subordinate Lien on the Property, Mortgagee may release any Person
at any time liable for any of the Obligations or any part of the security for
the Obligations and may extend the time of payment or otherwise modify the terms
of this Mortgage or any of the other Loan Documents without in any way impairing
or affecting the Lien of this Mortgage or the priority of this Mortgage over any
subordinate Lien. The holder of any subordinate Lien shall have no right to
terminate any Lease regardless of whether or not such Lease is subordinate to
this Mortgage. Mortgagee may resort to the security or collateral described in
this Mortgage or any of the other Loan Documents in such order and manner as
Mortgagee may elect in its sole discretion.


-17-

--------------------------------------------------------------------------------







Book29750/Page1338
CFN#20180122253
Page 19 of 29
Section 8.3    Waivers and Agreements Regarding Remedies.
To the full extent Mortgagor may do so, Mortgagor hereby:
(a)    agrees that it will not at any time plead, claim or take advantage of any
Laws now or hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and waives and releases all rights of redemption,
valuation, appraisement, stay of execution, exemption from civil process,
extension of time for payment and notice of election to accelerate the
Obligations;
(b)    waives all rights to a marshalling of the assets of Mortgagor, including
the Property, or to a sale in the inverse order of alienation in the event of a
foreclosure of the Property, and agrees not to assert any right under any Law
pertaining to the marshalling of assets, the sale in inverse order of
alienation, the exemption of homestead, the administration of estates of
decedents, or other matters whatsoever to defeat, reduce or affect the right of
Mortgagee under the terms of this Mortgage to a sale of the Property without any
prior or different resort for collection, or the right of Mortgagee to the
payment of the Obligations out of the proceeds of sale of the Property in
preference to every other claimant whatsoever;
(c)    waives any right to bring or utilize any defense, counterclaim or setoff,
other than one which denies the existence or sufficiency of the facts upon which
any foreclosure action is grounded. If any defense, counterclaim or setoff,
other than one permitted by the preceding clause, is timely raised in a
foreclosure action, such defense, counterclaim or setoff shall be dismissed. If
such defense, counterclaim or setoff is based on a Claim which could be tried in
an action for money damages, such Claim may be brought in a separate action
which shall not thereafter be consolidated with the foreclosure action. The
bringing of such separate action for money damages shall not be deemed to afford
any grounds for staying the foreclosure action; and
(d)    waives and relinquishes any and all rights and remedies which Mortgagor
may have or be able to assert by reason of the provisions of any Laws pertaining
to the rights and remedies of sureties.
Section 8.4    Successors and Assigns.
All of the grants, covenants, terms, provisions and conditions of this Mortgage
shall run with the Land and shall apply to and bind the successors and assigns
of Mortgagor (including any permitted subsequent owner of the Property), and
inure to the benefit of Mortgagee, its successors and assigns.
Section 8.5    No Warranty by Mortgagee.
By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Mortgagor or to be given to Mortgagee
pursuant to this Mortgage or any of the other Loan Documents, Mortgagee shall
not be deemed to have warranted or represented the condition, sufficiency,
legality, effectiveness or legal effect of the same, and such acceptance or
approval shall not constitute any warranty or representation with respect
thereto by Mortgagee.
Section 8.6    Amendments.
This Mortgage may not be modified or amended except by an agreement in writing,
signed by the party against whom enforcement of the change is sought.
Section 8.7    Severability.
In the event any one or more of the provisions of this Mortgage or any of the
other Loan Documents shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part or in any other respect, or in the event any
one or more of the provisions of the Loan Documents operates or would
prospectively operate to invalidate this Mortgage or any of the other Loan
Documents, then and in either of those events, at the option of Mortgagee, such
provision or provisions only shall be deemed null and void and shall not affect
the validity of the remaining Obligations, and the remaining provisions of


-18-

--------------------------------------------------------------------------------







Book29750/Page1339
CFN#20180122253
Page 20 of 29
the Loan Documents shall remain operative and in full force and effect and shall
in no way be affected, prejudiced or disturbed thereby.
Section 8.8    Notices.
All Notices required or which any party desires to give hereunder or under any
other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service or by certified United States mail, postage prepaid, addressed
to the party to whom directed at the applicable address specified in the
Preamble to this Mortgage (unless changed by similar notice in writing given by
the particular party whose address is to be changed) or by facsimile. Any Notice
shall be deemed to have been given either at the time of personal delivery or,
in the case of courier or mail, as of the date of first attempted delivery at
the address and in the manner provided herein, or, in the case of facsimile,
upon receipt; provided that service of a Notice required by any applicable
statute shall be considered complete when the requirements of that statute are
met. Notwithstanding the foregoing, no notice of change of address shall be
effective except upon actual receipt. This Section shall not be construed in any
way to affect or impair any waiver of notice or demand provided in this Mortgage
or in any other Loan Document or to require giving of notice or demand to or
upon any Person in any situation or for any reason.
Section 8.9    Joint and Several Liability.
If Mortgagor consists of two (2) or more Persons, the term “Mortgagor” shall
also refer to all Persons signing this Mortgage as Mortgagor, and to each of
them, and all of them are jointly and severally bound, obligated and liable
hereunder. Mortgagee may release, compromise, modify or settle with any of
Mortgagor, in whole or in part, without impairing, lessening or affecting the
obligations and liabilities of the others of Mortgagor hereunder or under the
Note. Any of the acts mentioned aforesaid may be done without the approval or
consent of, or notice to, any of Mortgagor.
Section 8.10    Rules of Construction.
The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Mortgage in its entirety. The terms “agree” and
“agreements” mean and include “covenant” and “covenants.” The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.” The headings of this Mortgage are for convenience of reference only
and shall not be considered a part hereof and are not in any way intended to
define, limit or enlarge the terms hereof. . Any reference to a Property street
address(es) is for administrative and reference purposes only. In the event of
any conflict between a Property street address(es) listed herein and Exhibit A
attached hereto, the legal description set forth on Exhibit A shall control. All
references (a) made in the neuter, masculine or feminine gender shall be deemed
to have been made in all such genders, (b) made in the singular or plural number
shall be deemed to have been made, respectively, in the plural or singular
number as well, (c) to the Loan Documents are to the same as extended, amended,
restated, supplemented or otherwise modified from time to time unless expressly
indicated otherwise, (d) to the Land, Improvements, Personalty, Real Property or
Property shall mean all or any portion of each of the foregoing, respectively,
and (e) to Articles or Sections are to the respective Articles or Sections
contained in this Mortgage unless expressly indicated otherwise. Any term used
or defined in the Uniform Commercial Code of the State, as in effect from time
to time, which is not defined in this Mortgage shall have the meaning ascribed
to that term in the Uniform Commercial Code of the State. If a term is defined
in Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term shall have
the meaning specified in Article 9.
Section 8.11    Governing Law.
This Mortgage shall be construed, governed and enforced in accordance with the
Laws in effect from time to time in the State (without regard to its conflicts
of law principles).


-19-

--------------------------------------------------------------------------------







Book29750/Page1340
CFN#20180122253
Page 21 of 29


Section 8.12    Time of Essence.
It is specifically agreed that time is of the essence as to all matters provided
for in this Mortgage.
Section 8.13    Survival of Warranties and Covenants.
The warranties, representations, covenants and agreements set forth in this
Mortgage shall survive the making of the Loan and the execution and delivery of
the Note, and shall continue in full force and effect until all of the
Obligations shall have been paid and performed in full.
Section 8.14    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, MORTGAGOR AND MORTGAGEE WAIVE TRIAL
BY JURY IN RESPECT OF ANY DISPUTE AND ANY ACTION ON SUCH DISPUTE. THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE, AND
MORTGAGOR AND MORTGAGEE HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS. MORTGAGOR AND
MORTGAGEE ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL. MORTGAGOR
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
Section 8.15    Entire Agreement.
The Loan Documents constitute the entire understanding and agreement between
Mortgagor and Mortgagee with respect to the transactions arising in connection
with the Loan, and supersede all prior written or oral understandings and
agreements between Mortgagor and Mortgagee with respect to the matters addressed
in the Loan Documents. In particular, and without limitation, the terms of any
commitment by Mortgagee to make the Loan are merged into the Loan Documents.
Except as incorporated in writing into the Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Loan Documents.
Section 8.16    Limited Recourse Provision.
Mortgagee shall have no recourse against, nor shall there be any personal
liability to, the members of Mortgagor, or to any shareholders, members,
partners, beneficial interest holders or any other entity or person in the
ownership (directly or indirectly) of Mortgagor with respect to the obligations
of Mortgagor and Guarantor under the Loan. For purposes of clarification, in no
event shall the above language limit, reduce or otherwise affect Mortgagor’s
liability or obligations under the Loan Documents, Guarantor’s liability or
obligations under the Guaranty, or Mortgagee’s right to exercise any rights or
remedies against any collateral securing the Loan.
Section 8.17    Revolving Loan.
(a) The proceeds of the Note shall be advanced and readvanced from time to time
by Mortgagee to Mortgagor as a single continuous revolving loan that allows
Mortgagor to borrow, repay, reborrow, and repay without penalty or premium, from
time to time during the term of the Note, subject to the provisions contained in
the Note and in the Loan Agreement. Mortgagor agrees that any such advances or
readvances of the proceeds of the Note to Mortgagor, if any, shall be evidenced
by the Note,


-20-

--------------------------------------------------------------------------------







Book29750/Page1341
CFN#20180122253
Page 22 of 29
but this Section shall not obligate Mortgagee to reloan any money unless
required to do so by the Loan Agreement.
(b) Until this Mortgage shall be satisfied of record, Mortgagor hereby waives
for itself, and all subsequent successors in title to the Mortgaged Property,
any right it may now or hereafter have, pursuant to Florida Statutes Chapter
697, as amended from time to time, to file for record a notice limiting the
maximum amount which may be secured by this Mortgage.
Article XI
Non-Borrower Mortgagor.
Section 9.1    Definition.
As used in this Article IX, “Third Party Secured Obligation” means any
obligation secured by this Mortgage which is required to be performed by any
Borrower under the Loan Agreement other than Mortgagor.
Section 9.2    Rights of Mortgagee.
Mortgagor authorizes Mortgagee to perform any or all of the following acts at
any time in its sole discretion, all without notice to Mortgagor and without
affecting Mortgagee’s rights or Mortgagor’s obligations under this Mortgage:
(a)    Mortgagee may alter any terms of the Third Party Secured Obligations or
any part of them, including renewing, compromising, modifying, extending or
accelerating, terminating early, or otherwise changing the time for payment of,
or increasing or decreasing the rate of interest on, the Third Party Secured
Obligations or any part of them.
(b)    Mortgagee may enforce or forbear from enforcing the Third Party Secured
Obligations on a net or gross basis.
(c)    Mortgagee may take and hold security for the Third Party Secured
Obligations, accept additional or substituted security for that obligation, and
subordinate, exchange, enforce, waive, release, reconvey, compromise, fail to
perfect and sell or otherwise dispose of any such security.
(d)    Mortgagee may direct the order and manner of any sale of all or any part
of any security now or later to be held for the Third Party Secured Obligations,
and Mortgagee may also bid at any such sale and may apply all or any part of the
Third Party Secured Obligations against the amount so bid.
(e)    Mortgagee may apply any payments or recoveries from Borrower (or any of
them), Mortgagor or any other source, and any proceeds of any security, to the
Third Party Secured Obligations in such manner, order and priority as Mortgagee
may elect, whether that obligation is secured by this Mortgage or not at the
time of the application.
(f)    Mortgagee may substitute, add or release any Borrower, guarantors or
endorsers.
(g)    In addition to the Third Party Secured Obligation, Mortgagee may extend
other credit to any Borrower, and may take and hold security for the credit so
extended, whether or not such security is also security for the Third Party
Secured Obligations, all without affecting Mortgagee’s rights or Mortgagor’s
liability under this Mortgage.


-21-

--------------------------------------------------------------------------------







Book29750/Page1342
CFN#20180122253
Page 23 of 29
Section 9.3    Mortgage to be Absolute.
Mortgagor expressly agrees that until the earlier of (i) the release and
reconveyance of this Mortgage in accordance with Section 2.6 of the Loan
Agreement, or (ii) the date that the Third Party Secured Obligations are paid
and performed in full, and each and every term, covenant and condition of this
Mortgage is fully performed, Mortgagor shall not be released by or because of:
(a)    Any act or event which might otherwise discharge, reduce, limit or modify
Mortgagor’s obligations under this Mortgage;
(b)    Any waiver, extension, modification, forbearance, delay or other act or
omission of Mortgagee, or the failure by Mortgagee to proceed promptly or
otherwise against any Borrower, Mortgagor or any security;
(c)    Any action, omission or circumstance which might increase the likelihood
that Mortgagor may be called upon to perform under this Mortgage or which might
affect the rights or remedies of Mortgagor against any Borrower; or
(d)    Any Borrower becoming insolvent or subject to any bankruptcy or other
voluntary or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships (an “Insolvency Proceeding”) and as a result
thereof some or all of the Third Party Secured Obligations being terminated,
rejected, discharged, modified or abrogated.
This Mortgage shall remain in full force and effect without regard to, and shall
not be affected or impaired, by any invalidity, irregularity or
unenforceability, in whole or in part (including with respect to any netting
provision) of any Loan Document or Swap Contract or any limitation on the
liability of any Borrower thereunder or any limitation on the method or terms of
payment thereunder which may now or in the future be caused or imposed in any
manner whatsoever. Mortgagor hereby acknowledges that absent this Section 9.3,
Mortgagor might have a defense to the enforcement of this Mortgage as a result
of one or more of the foregoing acts, omissions, agreements, waivers or matters.
Mortgagor hereby expressly waives and surrenders any defense to any liability
under this Mortgage based upon any of such acts, omissions, agreements, waivers
or matters. It is the express intent of Mortgagor that Mortgagor’s obligations
under this Mortgage are and shall be absolute, unconditional and irrevocable.
Section 9.4    Mortgagor’s Waivers.
Mortgagor waives:
(a)    All statutes of limitations as a defense to any action or proceeding
brought against Mortgagor by Mortgagee , to the fullest extent permitted by law;
(b)    Any right it may have to require Mortgagee to proceed against any
Borrower or any other party, proceed against or exhaust any security held from
any Borrower or any other party, or pursue any other remedy in Mortgagee’s power
to pursue;
(c)    To the extent permitted by applicable law, the benefit of all laws now
existing or which may hereafter be enacted providing for any appraisement,
valuation, stay, extension, redemption or moratorium;
(d)    All rights of marshaling in the event of foreclosure;
(e)    Any defense based on any claim that Mortgagor’s obligations exceed or are
more burdensome than those of any other Borrower;


-22-

--------------------------------------------------------------------------------







Book29750/Page1343
CFN#20180122253
Page 24 of 29
(f)    Any defense based on: (i) any legal disability of any Borrower, (ii) any
release, discharge, modification, impairment or limitation of the liability of
any Borrower to Mortgagee from any cause, whether consented to by Mortgagee or
arising by operation of law or from any Insolvency Proceeding, and (iii) any
rejection, disallowance or disaffirmance of any of the Third Party Secured
Obligations, or any part of them, or any security held for any of them, in any
such Insolvency Proceeding;
(g)    Any defense based on any action taken or omitted by Mortgagee in any
Insolvency Proceeding involving any Borrower, including. without limitation,
filing, defending, settling or obtaining a judgment or order on any proof of
claim or any adversary proceeding, making any election to have Mortgagee’s claim
allowed as being secured, partially secured or unsecured, including any election
under 11 U.S.C. Section 1111(b), seeking relief from the automatic stay or
adequate protection, including submitting an appraisal of any security, voting
to reject or accept or failing to vote on any reorganization plan, making any
extension of credit by Mortgagee to any Borrower in any Insolvency Proceeding,
and the taking and holding by Mortgagee of any security for any such extension
of credit, whether or not such security is also security for the Third Party
Secured Obligations;
(h)    All presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor, notices of acceptance of this
Mortgage and of the existence, creation, or incurring of new or additional
indebtedness, and demands and notices of every kind (other than notices
expressly provided for under this Mortgage or under the Loan Agreement); and
(i)    Any defense based on or arising out of any defense that any Borrower may
have to the payment or performance of the Third Party Secured Obligations or any
part of them other than payment and performance in full.
Section 9.5    Mortgagor’s Additional Waivers.
Mortgagor waives:
(a)    The obligations of Mortgagor hereunder are independent of the obligations
of any other Borrower, and a separate action or actions may be brought against
Mortgagor whether or not action or suit is brought against any other Borrower or
any other Borrower is joined in any such action or actions. At the option of
Mortgagee, Mortgagor may be joined in any action or proceeding commenced by
Mortgagee against any other Borrower in connection with or based on the Third
Party Secured Obligations or any security therefor, and recovery may be had
against Mortgagor in such action or proceeding without any requirement that
Mortgagee first assert, prosecute or exhaust any remedy or claim against any
other Borrower.
(b)    Upon the occurrence and during the continuance of any Event of Default
under any of the Loan Documents, Mortgagee in its sole discretion, without prior
notice to or consent of Mortgagor, may elect to: (i) foreclose either judicially
or nonjudicially against any real or personal property security that Mortgagee
may hold for the Third Party Secured Obligations other than the Property hereby
encumbered, (ii) accept a transfer of any such security in lieu of foreclosure,
(iii) compromise or adjust any of the Third Party Secured Obligations or any
part of them or make any other accommodation with any other Borrower or
Mortgagor, or (iv) exercise any other remedy against any Borrower or any
security other than the Property hereby encumbered. With respect to security
other than the Property hereby encumbered, no such action by Mortgagee shall
release or limit the liability of Mortgagor, who shall remain liable under this
Mortgage after the action, even if the effect of the action is to deprive
Mortgagor of any subrogation rights, rights of indemnity, rights of
contribution, or other rights to collect reimbursement from any Borrower for any
recovery by Mortgagee against Mortgagor, whether contractual or arising by
operation of law or otherwise. After any foreclosure or deed in lieu of
foreclosure of any real or personal property pledged to secure any of the Third
Party Secured Obligations,


-23-

--------------------------------------------------------------------------------







Book29750/Page1344
CFN#20180122253
Page 25 of 29
Mortgagor shall under no circumstances be deemed to have any right, title,
interest or claim in or to such property, whether it is held by Mortgagee or any
third party.
(c)    Regardless of whether Mortgagee may have recovered against Mortgagor,
Mortgagor hereby waives, to the extent permitted by applicable law: (i) all
rights of subrogation, all rights of indemnity, and any other rights to collect
reimbursement or contribution from any other Borrower or any other party for any
recovery by Mortgagee against Mortgagor, whether contractual or arising by
operation of law (including the United States Bankruptcy Code or any successor
or similar statute) or otherwise (collectively, “Reimbursement Rights”), (ii)
all rights to enforce any remedy that Mortgagee may have against any other
Borrower, and (iii) all rights to participate in any security now or later to be
held by Mortgagee for the Third Party Secured Obligations. To the extent
Mortgagor’s waiver of Reimbursement Rights is found by a court of competent
jurisdiction to be void or voidable for any reason, any Reimbursement Rights
Mortgagor may have against any other Borrower or any collateral or security
shall be junior and subordinate to any rights Mortgagee may have against such
Borrower and to all right, title and interest Mortgagee may have in any such
collateral or security. If any amount should be paid to Mortgagor on account of
any Reimbursement Rights at any time when any of the Third Party Secured
Obligations have not been paid in full, such amount shall be held in trust for
Mortgagee and shall immediately be paid over to Mortgagee to be credited and
applied against the Third Party Secured Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents. The covenants and
waivers of Mortgagor set forth in this Section 9.5(c) shall be effective until
all of the Third Party Secured Obligations have been paid and performed in full
and are made solely for the benefit of Mortgagee.
(d)    No provision or waiver in this Mortgage shall be construed as limiting
the generality of any other provision or waiver contained in this Mortgage.
Section 9.6    Revival and Reinstatement.
If Mortgagee is required to pay, return or restore to any Borrower or any other
person any amounts previously paid on any of the Third Party Secured Obligations
because of any Insolvency Proceeding of any Borrower, any stop notice or any
other reason, the obligations of Mortgagor shall be reinstated and revived and
the rights of Mortgagee shall continue with regard to such amounts, all as
though they had never been paid, and this Mortgage shall continue to be
effective or be reinstated, as the case may be.
Section 9.7    Information Regarding Borrowers.
Mortgagor represents that: (a) Mortgagee has not made any representation to
Mortgagor as to the creditworthiness of any Borrower, and (b) no oral promises,
assurances, representations or warranties have been made by or on behalf of
Mortgagee to induce Mortgagor to execute and deliver this Mortgage. Mortgagor
has received and approved copies of all other requested Loan Documents. Before
signing this Mortgage, Mortgagor investigated the financial condition and
business operations of each other Borrower and such other matters as Mortgagor
deemed appropriate to assure itself of each such Borrower’s ability to discharge
its obligations in connection with the Third Party Secured Obligations.
Mortgagor assumes full responsibility for that due diligence and for keeping
informed of all matters which may affect any Borrower’s ability to pay and
perform its obligations to Mortgagee. Mortgagee has no any duty to disclose to
Mortgagor any information which Mortgagee may have or receive about any
Borrower’s financial condition or business operations or any other circumstances
bearing on any Borrower’s ability to perform.
Section 9.8    Counsel; Integration; Miscellaneous.
Mortgagor acknowledges that Mortgagor has had adequate opportunity to carefully
read this Mortgage and to consult with an attorney of Mortgagor’s choice prior
to signing it. No consent, approval


-24-

--------------------------------------------------------------------------------







Book29750/Page1345
CFN#20180122253
Page 26 of 29
or authorization of or notice to any person or entity is required in connection
with Mortgagor’s execution of and obligations under this Mortgage, and Mortgagor
acknowledges its execution and delivery of this Mortgage is made voluntarily
without any duress or undue influence of any kind. No course of prior dealing,
usage of trade, parol or extrinsic evidence of any nature shall be used to
supplement, modify or vary any of the terms hereof. This Mortgage is intended by
the parties to be a fully integrated and final expression of their agreement.
This Mortgage and the other Loan Documents incorporate all negotiations of the
parties and constitute the parties’ entire agreement. Mortgagor acknowledges
that is relying on no written or oral agreement, representation, warranty or
understanding of any kind made by Mortgagee, or any employee, attorney or agent
of Mortgagee, except for the agreements of Mortgagee set forth herein and in the
Loan Documents.




[Signature page follows.]




-25-

--------------------------------------------------------------------------------








Book29750/Page1346
CFN#20180122253
Page 27 of 29
IN WITNESS WHEREOF, Mortgagor has caused this Mortgage to be executed as of the
day and year first written above.


MORTGAGOR:


KBSII EMERALD VIEW, LLC,
a Delaware limited liability company


By:
KBSII REIT ACQUISITION XVII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP II,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST II, INC.,

a Maryland corporation,
its general partner




By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




WITNESS OR ATTEST:


/s/ Bianca Villareal
Bianca Villareal


/s/ Debbie Montgomery
Debbie Montgomery




S-1

--------------------------------------------------------------------------------








Book29750/Page1347
CFN#20180122253
Page 28 of 29


ACKNOWLEDGMENT
 
 
 
 
 
A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.
 
 
 
 
 
 
 
State of California


County of Orange   )




On March 27, 2018 before me, K. Godin, Notary Public,
(here insert name of the officer)
personally appeared Charles J. Schreiber, Jr., who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature /s/ K. Godin  (Seal)




 







--------------------------------------------------------------------------------








Book29750/Page1348
CFN#20180122253
Page 29 of 29
Exhibit A


Legal Description


REAL PROPERTY IN THE CITY OF WEST PALM BEACH, COUNTY OF PALM BEACH, STATE OF
FLORIDA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:


PARCEL 1: (FEE SIMPLE)


LOT 1, VISTA CENTER OF PALM BEACH PLAT 9, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 100, PAGE 60, OF THE PUBLIC RECORDS OF PALM BEACH COUNTY,
FLORIDA.


PARCEL 2: (EASEMENT)


TOGETHER WITH NON-EXCLUSIVE EASEMENT, FOR THE BENEFIT OF PARCEL 1 ABOVE, AS
CONTAINED IN THAT CERTAIN VISTA CENTER OF PALM BEACH DECLARATION OF PROTECTIVE
COVENANTS, AS RECORDED IN OFFICIAL RECORDS BOOK 5900, PAGE 1476, OF THE PUBLIC
RECORDS OF PALM BEACH COUNTY, FLORIDA, AS MAY BE FURTHER AMENDED.


PARCEL NO: 00-42-43-22-14-000-0010 (FOR INFORMATION ONLY)


Address: 2054 & 2056 Vista Parkway, West Palm Beach, FL 33411




A-29